Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a combination comprising: a) a composition for oral administration comprising geranium oil in an amount effective to treat overweight or obesity in a subject; and b) a mouthwash composition comprising orlistat in an amount effective to treat overweight or obesity in a subject. The closest art found was DONG et al (KR2011049060 A). Dong et al teach functional cosmetic composition useful for suppressing appetite, reducing obesity comprises natural aromatic oil (0.05-0.5 wt.%, preferably 0.1-0.1). The aromatic oil is chosen from grapefruit oil, fennel oil, patchouli oil, peppermint oil, rosemary oil, lavender oil, sandalwood oil, geranium oil  (thus the claimed 1a) and bergamot oil (see Title and Abstract). DONG et al do not teach a mouthwash composition comprising orlistat in an amount effective to treat overweight or obesity in a subject. According to the specification, Orlistat mouthwash statistically significantly decreases food and energy intake in fat-preferring subject [0067] (Fig. 3C and Fig. 3D), which is a marked characteristic of the product. 

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment was given in a telephone interview with Kevin Dietz on 2/16/2021.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 34, at last line, after the term “subject”, a period has been inserted.
            Claims 1-9, 33 and 34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655